Opinion filed August 30, 2018




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-18-00046-CR
                                    ___________

                     CODY ALLEN COUCH, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 90th District Court
                             Stephens County, Texas
                          Trial Court Cause No. F35270


                      MEMORANDUM OPINION
      Appellant, Cody Allen Couch, originally pleaded guilty to the offense of
unlawful possession of a firearm by a felon. Pursuant to the terms of the plea
agreement, the trial court deferred a finding of guilt and placed Appellant on
community supervision for ten years. The State subsequently filed a motion to
adjudicate Appellant’s guilt. At a contested hearing on the motion, the trial court
found most of the State’s allegations to be true, adjudicated Appellant guilty of the
charged offense, and assessed his punishment at confinement for ten years. We
dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, an explanatory letter, and a motion for
pro se access to the appellate record. Appellant filed the motion for pro se access in
this court, and the clerk of this court furnished Appellant with a copy of the appellate
record. Counsel advised Appellant of his right to review the record and file a
response to counsel’s brief.1 Counsel also advised Appellant of his right to file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. See TEX. R. APP. P. 48.4, 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation and to proceed with an adjudication of guilt. See Smith v. State,
286 S.W.3d 333, 342 (Tex. Crim. App. 2009). Furthermore, absent a void judgment,
issues relating to an original plea proceeding may not be raised in a subsequent


        1
          We note that this court granted Appellant more than thirty days in which to exercise his right to
file a response to counsel’s brief and that Appellant has not filed a response.

                                                    2
appeal from the revocation of community supervision and adjudication of guilt.
Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State,
994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999). Based upon a review of the record
in this cause, we agree with counsel that no arguable grounds for appeal exist.2
        Accordingly, the motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


August 30, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.3

Willson, J., not participating.




        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3